DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s “Response to Amendment and Reconsideration” filed on 02/01/2021 has been considered.    
	Applicant’s response by virtue of amendment to claim(s) 1-22 has overcome the Examiner’s rejection under 35 USC § 112 paragraph (necessitated by amendment).    
	Applicant’s response by virtue of amendment to claim(s) 1-22 has overcome the Examiner’s rejection under 35 USC § 101.    
	Claim(s) 1 and 12 are amended.  
	Claim(s) 1-22 are pending in this application and an action on the merits follows.
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 1-6, 10, 12-17, and 21 are rejected under 35 USC 103 under Moore et al. (US 20140114817 A1, hereinafter Moore), in view of LEE et al. (US 20180121135 A1, hereinafter Lee), and further in view of Bonalle (US 20160232566 A1).
	Regarding claim 1, Moore discloses:
	receiving a request from a client for one or more reports relating to one or more a customized charts of accounts (COAs) for a specified time frame, ¶53 - the accounting event processing system receives user-defined parameters for generating the report. User-defined parameters include how accounting rules will be applied (e.g., whether GAAP or STAT accounting is to be used), geographic or jurisdictional information (e.g., the identification of a jurisdiction for tax purposes), and a choice of data elements that the accounting event processing system is to use in creating the report (e.g., all accounting events from a particular year [specified time frame]); further see figure 5 ¶¶50-57
	wherein the one or more customized COAs include client-specific data and third party reference data;  ¶20 - the third-party servers periodically send accounting event information to the server 115 [third party reference data]; ¶24 - receives user data from an entity that utilizes the services of the account event processing system 200 [client-specific data]; ¶12, ¶20, 23; further see figure 3, ¶¶33-49
	automatically receiving source information from a plurality of sources, the source information comprising position data and transaction data, as well as reference metadata; 
¶33 – receives accounting event data, wherein (¶¶33-34) accounting events data is received from one or more, the account event data includes journal entries; (¶¶20, 23-24) third-party such as transaction data - taxability changes and user data such as write-downs related to an asset held by the entity [posting and transaction data], and accounting rules or options selected by an [reference metadata]; further see ¶21 [how] The mobile devices 105 and computers 110 communicate with each other and the server 115 and third party servers 125 through networks 140 [using] internet; [automatically done]; further see figure 3, ¶¶33-49
	structuring the source information at an account and a date level; (wherein) (¶¶37-47) [using] a processing rule associated with an accounting event contained in the accounting event data, [where a activity includes] a balance to be adjusted and an amount that it is to be adjusted by, [and] may also be associated with a date [structuring at an account and a date level]; further see figure 3, ¶¶33-49
	generating debit and credit postings, using the reference metadata to define one or more rules for generation of the debit and credit postings, by performing one or more accounting calculations on the source information ¶46 - the accounting event processing system applies the activity to the balance identified by the activity, either adding to or subtracting from the balance. For example, referring to the first activity 450 of FIG. 4, the accounting event processing system debits the balance named “Face Value” by $1,000,000.00… [see ¶43 and figure 4 for debit and credit]; (wherein) (¶¶37-47) [using] a processing rule associated with an accounting event contained in the accounting event data, [where a activity includes] a balance to be adjusted and an amount that it is to be adjusted by, [and] may also be associated with a date; further see figure 3, ¶¶33-49
	rolling up the debit and credit postings into the one or more  customized COAs, wherein the customization comprises data tailored to one or more financial, regulatory, and statutory reporting requirements; and ¶46 - the accounting event processing system applies the activity to the balance identified by the activity, either adding to or subtracting from the balance [rolling up]; ¶¶27-28 -When the activity application module 220 applies the activity to a balance, it increases or decreases the balance by the amount [rolling up]; The activity application module accesses balances associated with an entity in data storage area 280. The balances may include accounts included in a general ledger, including, for example, a cash account, an accounts receivable account [financial reporting requirement], and so forth; ¶51 may generate a GAAP specific reports; further see figures 3 and 5, ¶¶33-49; ¶¶50-57;
	providing the client requested one or more reports  electronically to the client in accordance with the specified time frame. ¶53 - the accounting event processing system receives user-defined parameters for generating the report. User-defined parameters include how accounting rules will be applied (e.g., whether GAAP or STAT accounting is to be used), geographic or jurisdictional information (e.g., the identification of a jurisdiction for tax purposes), and a choice of data elements that the accounting event processing system is to use in creating the report (e.g., all accounting events from a particular year [specified time frame]), further see figure 5 ¶¶50-57;¶29;
	Moore discloses the data storage 120 that stores accounting rules and a company's finances and accounting events, see ¶19 and figure 1; however, Moore does not disclose that the storage is a distributed computer architecture; therefore, Lee discloses the limitations below:
	structuring [data] to partition the source information for distributed and parallel processing; 
	distributing the source information in a statistically even distribution across a plurality of nodes in a distributed computer architecture used for parallel storage and processing;

 ¶40 - The HDFS 170 may divide the big data RAW_DATA [distribute] transferred from the data collecting device 140 into the block-based files [nodes] of a predetermined size, e.g., 128 Mbytes [statically even distribution], and store the block-based files [across a plurality of nodes]. The Map-Reducers 180 may divide the data stored in the block-based files of the HDFS 170 into the data sets by parsing the data with the particular memory command, and process the data sets in parallel [parallel processing] based on a Map-Reduce scheme; ¶22 - the HADOOP may include a HADOOP Distributed File System (HDFS) which distributes input data and stores the distributed data. The distributed data may be processed by a Map-Reduce engine that is developed to process the large-capacity data in parallel in a cluster environment. In other words, the HADOOP may distribute and store the large-capacity data in the HDFS and process the distributed data in parallel by using the Map-Reduce engine
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify Moore to include the above limitations as taught by Lee, in order to improve the drawback of a Dynamic Random Access Memory (DRAM) analysis software which is used to analyze large-capacity data that are collected between the DRAM device and a controller having bit-per-second (Bps) traffic of tens of gigabits per second, (see: Lee, ¶15).
	Moore discloses the data storage 120 that stores accounting rules and a company's finances and accounting events, see ¶19 and figure 1; however, Moore does not disclose “simultaneously across the plurality of nodes in the distributed computer architecture”; therefore, Bonalle discloses the limitations below: ¶53 - The node then requests data from the desired public facing data store(s) in request data 306. The node may then receive data from the 
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify Moore to include the above limitations as taught by Bonalle, in order to improve business performance and prospects, (see: Bonalle, ¶15).
	Regarding claim 2, Moore discloses the data storage 120 that stores accounting rules and a company's finances and accounting events, see ¶19 and figure 1; however does not specifically disclose  wherein the distributed computer architecture comprises a scalable Hadoop database distributed across the plurality of nodes.  Lee discloses ¶¶22, 40 - a HADOOP Distributed File System (HDFS) which distributes input data and stores the distributed data;
	It would have been obvious to combine for the same reason as stated in the rejection of claim(s) 1 above.
	Regarding claim 3, Moore discloses:
	wherein the third party reference data comprises accounting data for at least one of: over the counter (OTC) swaps, bank loans, private equity, hedge funds, and off balance sheet collateral.  ¶¶33 -  The financial institutions may include, but are not limited to, banks, credit unions, trust companies, loan companies, insurance companies, brokers, underwriters, investment advisors, investment funds, or the like; further see figures 3, ¶¶33-49;
	Regarding claim 4, Moore discloses:
	further comprising: automatically identifying exceptions based on the source information; suppressing a release of the customized COAs until the exceptions are cleared; and automatically re-running generation of the customized COAs based on the exceptions.  ¶44 - [exception] or is otherwise associated with an error. An error may occur when information associated with the activity is inconsistent; ¶45 - If the accounting event processing system detects an error, the process 300 proceeds to a block 335 and the accounting event processing system generates an error flag and the process 300 returns [re-running the workflow automatically]; ¶45 -  the system stores the activity and/or accounting event data for later analysis or processing [the release of the specific active is suppressing]; further see figures 3, ¶¶33-49;
	Regarding claim 5, Moore discloses:
	further comprising the step of adding a new data feed of source information based on the request from the client for the plurality of customized COAs.  ¶53 - receives user-defined parameters for generating the report. User-defined parameters include a choice of data elements that the accounting event processing system is to use in creating the report (e.g., all accounting events from a particular year); further see figure 5 ¶¶50-53
	Regarding claim 6, Moore discloses:
	wherein the step of generating debit and credit postings from the source information comprises deriving posting event types and resulting debit and credit rules from instrument data or other reference data.  ¶39 - identified one or more accounting events in the accounting event data, the system applies the appropriate processing rules and activities specified by the processing rules; ¶40 - identifies those activities that are associated with an accounting event [such as] “Buy”;  ¶46 - applies the activity to the balance identified by the activity, either adding to or subtracting from the balance, further see ¶¶41-47 and figure 3.
Regarding claim 10, Moore discloses:
wherein the specified time frame is defined according to a client-specified calendar.  ¶53 - creating the report (e.g., all accounting events from a particular year).

Regarding claim(s) 12, this claim(s) recite(s) substantially similar limitations as claim(s) 1, and is rejected using the same art and rationale as above.
	Regarding claim(s) 13, this claim(s) recite(s) substantially similar limitations as claim(s) 2, and is rejected using the same art and rationale as above.
	Regarding claim(s) 14, this claim(s) recite(s) substantially similar limitations as claim(s) 3, and is rejected using the same art and rationale as above.
	Regarding claim(s) 15, this claim(s) recite(s) substantially similar limitations as claim(s) 4, and is rejected using the same art and rationale as above.
	Regarding claim(s) 16, this claim(s) recite(s) substantially similar limitations as claim(s) 5, and is rejected using the same art and rationale as above.
	Regarding claim(s) 17, this claim(s) recite(s) substantially similar limitations as claim(s) 6, and is rejected using the same art and rationale as above.
Regarding claim(s) 21, this claim(s) recite(s) substantially similar limitations as claim(s) 10, and is rejected using the same art and rationale as above.

Claim(s) 7-9, 11, 18-20, and 22 are rejected under 35 USC 103 over Moore et al. (US 20140114817 A1, hereinafter Moore), in view of LEE et al. (US 20180121135 A1, hereinafter Lee), and further in view of Bonalle (US 20160232566 A1) and further in view of the Official Notice.

Regarding claim 7, Moore discloses “the step of providing the customized COAs electronically to the client comprises providing the customized COAs” - ¶57 - the accounting event processing system (a report generation module 240) generates the report, and (¶29) the report can be viewed in the generated graphical user interface, ¶¶29-30 and figures 1-2; ¶¶50-57 figure 5, however Moore does not disclose “wherein… providing…through a client- specific application programming interface (API).” , and the Examiner takes the Official Notice that it is old and well known in the art to use API to provide data to a report generator.
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify how the report is being provided by the report generation module 240 taught by Moore to include the report being provide by the API as taught by Official Notice, in order to implement the APIs and present a consistent model of their data to applications. 

Regarding claim 8, Moore discloses “the step of providing the customized COAs electronically to the client comprises providing the customized COAs” - ¶57 - the accounting event processing system (a report generation module 240) generates the report, and (¶29) the report can be view in the generated graphical user interface, ¶¶29-30 and figures 1-2; ¶¶50-57 figure 5, however Moore does not disclose “wherein…providing…through a client- specific web browser interface.”, and Examiner takes Official Notice that it is old and well known in the art to have reports being provide and displayed in a web browser graphical user interface.
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the report view in the graphical user interface taught by Moore to include the reported view in a web browser graphical user interface as taught by Official Notice, in order to eliminates the need to update individual user PCs for data files, saving time and energy.
	Regarding claim 9, Moore discloses “the specified time frame” as ¶53 - creating the report (e.g., all accounting events from a particular year); however Moore does not disclose “wherein the specified time frame comprises a plurality of intra-day data deliveries.”, and Examiner takes Official Notice that it is old and well known in the art to have a report request/generate for a plurality of intra-day data deliveries.  
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the creating a report from a particular year taught by Moore to also include the creating a report from a plurality of intra-day data deliveries as taught by Official Notice, in order to enable the user to analyze what is happening in the data at particular times of the day.
	
	Regarding claim 11, Moore discloses “the specified time frame” as ¶53 - creating the report (e.g., all accounting events from a particular year); however Moore does not disclose “wherein the specified time frame comprises real time or near real time.” and Examiner takes Official Notice that it is old and well known in the art to have a report request/generate for real time or near real time.  
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the creating a report from a particular year by Moore to include the creating a report in real time or near real time as taught by Official Notice, in order to enable the user to view results immediately.
	
	Regarding claim(s) 18, this claim(s) recite(s) substantially similar limitations as claim(s) 7, and is rejected using the same art and rationale as above.
	Regarding claim(s) 19, this claim(s) recite(s) substantially similar limitations as claim(s) 8, and is rejected using the same art and rationale as above.
	Regarding claim(s) 20, this claim(s) recite(s) substantially similar limitations as claim(s) 9, and is rejected using the same art and rationale as above.
		Regarding claim(s) 22, this claim(s) recite(s) substantially similar limitations as claim(s) 11, and is rejected using the same art and rationale as above.

Response to Arguments
	Applicant’s arguments made with respect to the rejection set forth under 35 USC 103 have been fully considered but are moot in view of the new grounds of rejection.
	Applicant’s arguments made with respect to the rejection set forth under 35 USC 101 have been fully considered and are persuasive, specifically the arguments of remarks - pages 11 and 12. For at least those reasons, the rejection set forth under 35 USC 101 has being withdrawn. 
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the attached PTO-892 form.
	Apache Hadoop 3.0.0, “The Hadoop FileSystem API Definition”, 08/04/2017 – “define the Hadoop FileSystem model and APIs so that multiple filesystems can implement the APIs and present a consistent model of their data to applications;”
	Ecolane, “8 ADVANTAGES OF USING THE WEB AS A TRANSIT REPORTING PLATFORM”, 11/23/2015 – “Since reports are web-based, updates to software only have to occur on the web. This eliminates the need to update individual user PCs for data files, saving time and energy.”
	Conversioner, “Real Time Reporting – benefits of real time reporting”, 12/12/2016 – “real time reporting, companies can now view and access their financial and other data right as it is happening – in real time! Instant gathering, analyzing and packaging of data allows businesses and corporations to view results immediately. ”
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA DELIGI whose telephone number is (571)272-0503.  The examiner can normally be reached on Monday-Friday 07:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VANESSA DELIGI/Patent Examiner, Art Unit 3627    


                                                                                                                                                                                                    
MR

/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627